Citation Nr: 1629066	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a thoracic spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service in the Army from November 1969 to June 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A January 2012 rating decision granted service connection for tinnitus and hearing loss.  Thus, those issues are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he injured his cervical spine, left shoulder, and thoracic spine when he fell from a two-and-one-half-ton truck during a two-week period of training at Fort Drum, New York, in 1975 while in the Reserve.  He further asserts that he was treated at the time of the injury.

While the Veteran's service treatment records from active service from November 1969 to June 1971 have been associated with the claims folder, his service treatment records from Reserve service have not been requested.  As the injury occurred in 1975 during Reserve service, the AOJ should obtain the Veteran's treatment records from Reserve service.  As his Reserve personnel records may contain information relevant to his disabilities, in addition to verifying his periods of duty, the AOJ should obtain those as well.

The record contains medical evidence of current disabilities of the cervical spine and thoracic spine.  While there is no medical evidence of a left shoulder disability, the Veteran's statements of having left shoulder problems constitute competent lay evidence of persistent or recurrent symptoms of disability.  The Veteran is also competent to state that he has had problems with his neck, left shoulder, and back since the injury in Reserve service.  Thus, the AOJ should afford the Veteran a VA examination to determine whether any disability of the cervical spine, left shoulder, and thoracic spine was incurred in or aggravated by the reported injury during Reserve service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service treatment and personnel records from his Reserve service.  Verify all periods of active duty for training or inactive duty training.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any disability of the cervical spine, left shoulder, and thoracic spine.  The examiner should review the claims folder and note that review in the report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any disability of the cervical spine, left shoulder, and thoracic spine was incurred in or aggravated by any verified period of active duty for training or inactive duty training during Reserve service.  The examiner should discuss any pertinent service treatment and personnel records obtained on remand.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

